            Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.1 Page 1 of 12
AO 106 (Rev. 06/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT COUR
                                                                        for the
                                                                                                                             MAR 1 4 2019
                                                            Southern District of California
                                                                                                                  CUcHl< us OiSTHIC I       g~~:~RNIA
                                                                                                               SOUi ,HlHN DiS I HiC I Of-      'Dt:PUTY
              In the Matter orthe Search of                                                                    BY
                                                                           )
         (Briefly describe the property to be searched                     )
          or identijj; the person .1~1· name and address)

     Samsung cell phone, Model SM-J327T1 ,IMEI:
                                                                           )
                                                                           )
                                                                                       Case No.
                                                                                                       19MJ1044
      359214/09/116195/4 FCC ID: A3LSMJ327T                                )
                                                                           )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

  See Attachment A, which is incorporated by reference.

located in the              Southern              District of                  California            , there is now concealed (identifY the
                   --------                                      -----------~

person or describe the property lo be seized):
  See Attachment B, which is incorporated by reference.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                              Offense Description
        21 USC § 952/960/963                       Importation of a controlled substance and conspiracy



          The armlication is based on these facts:
        See Affiaavit of Homeland Security Investigations Special Agent Robin Tannehill, which is hereby inorporated by
        reference and made part hereof.

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                    Applicant's signature

                                                                                               Robin Tannehill, Special Agent
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:     '? /r-1 /1 q
                                                                                                      Judge's signature

City and state: San Diego, CA                                                               Mitchell D. Dembin, Magistrate Judge
                                    --------~

                                                                                                    Printed name and title
        Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.2 Page 2 of 12



                        AFFIDAVIT IN SUPPORT OFAPPLICATION
 1                                 FOR SEARCH WARRANT
 2         I, Robin Tannehill, being duly sworn, hereby depose and state as follows:
 3                                         INTRODUCTION
 4         1.    I make this affidavit in support of an application for search warrant in for the
 5 following electronic devices: one Samsung cellular phone, Model Number SM-J327Tl,
 6 IMEi: 359214/09/116195/4, FCC ID: A3LSMJ327T ("TARGET TELEPHONE"),
 7 described in Attachment A (incorporated herein by reference), which was seized from Jose
 8 Francisco RA YA on October 25, 2018, incident to his arrest for importation of
 9 methamphetamine and heroin at the Otay Mesa, California Port of Entry.
1o         2.    The TARGET TELEPHONE is currently in the possession of the Department
11 of Homeland Security, Homeland Security Investigations, Immigration and Customs
12 Enforcement, 880 Front Street, Suite 3200, San Diego, CA 92101 (Seized Property Vault).
13         3.    I seek authority to search the TARGET TELEPHONE for evidence of crimes,
14 specifically, violations ofTitle 21, United States Code, Sections 952 and 960, as described
15 in Attachment B (incorporated herein by reference) for the time period from February 27,
16 2018, through October 25, 2018.
17                                 TRAINING AND EXPERIENCE
18         4.    I am a Special Agent with the United States Department of Homeland
19 Security, Immigration and Customs Enforcement, Homeland Security Investigations and
20 have been a federal law enforcement officer since December 2011 . I am currently assigned
21 to a Contraband Smuggling group in San Diego, California. My duties include
22 investigating the illicit trafficking of controlled substances into the United States. I have
23 received specific training in narcotics investigations and the methods used by narcotics
24 traffickers to import and distribute drugs. I have investigated numerous drug trafficking
25 cases, using many investigative techniques. I have also worked and consulted with many
26 law enforcement officers experienced in drug trafficking investigations.
27         5.    I have investigated illicit controlled substance trafficking in San Diego and
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT
       Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.3 Page 3 of 12




 1 surrounding areas. I have had formal training and experience in controlled substance
 2 investigations and I am familiar with the manner in which controlled substances are
 3 manufactured, packaged, marketed, and consumed.         I completed trainings on narcotic
 4 investigations that included classroom and field training in the complete investigations of
 5 narcotics, sales of narcotics, and the culture of the narcotic sales community. I have
 6 received training in the identification of all types of controlled substances by sight and
 7 odor. In the course of my employment, I have become familiar with the ordinary meaning
 8 of controlled substance slang and jargon, and I am familiar with the manners and
 9 techniques of manufacturers and traffickers in controlled substances as practiced locally.

10         6.    As an agent, I have participated in numerous major narcotic trafficking
11 investigations. I have been present and participated in undercover surveillance operations,
12 the purchase of large amounts of narcotics, vehicle stops with large seizures of narcotics
13 recovered, and interviewed many suspects who were arrested to further enhance my
14 training and understanding of the narcotics trafficking industry.
15         7.    During the course of my duties and while assisting other law enforcement
16 personnel, I have interviewed or conversed with countless narcotic users. From these
17 conversations and interviews, I have become familiar with the manner in which controlled
18 substances are packaged, marketed and consumed.
19         8.    Through the course of my training, investigations and conversations with
20 other law enforcement persom1el, I am aware that it is a common practice for narcotics
21   smugglers to work in concert with other individuals and to do so by utilizing cellular
22 telephones to maintain communications with co-conspirators in order to further their
23 criminal activities. Conspiracies involving narcotics smuggling generate many types of
24 evidence including, but not limited to, cellular phone-related evidence such as voicemail
25 messages referring to the arrangements of travel and payment, names and contact
26 information for co-conspirators, photographs, text messages, emails, messages from text
27
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                                               2
28   SEARCH WARRANT
       Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.4 Page 4 of 12




 1 messaging cell phone applications such as WhatsApp, social networking messages, and
 2 videos reflecting co-conspirators or illegal activity.
 3         9.         In preparing this affidavit, I have conferred with other agents and law
 4 enforcement personnel who are experienced in the area of narcotics investigations, and the
 5 opinions stated below are shared by them.           Further, I have personal knowledge of the
 6 following facts, or have had them related to me by persons mentioned in this affidavit.
 7         10.        Based upon my training and experience as a Special Agent, and consultations
 8 with law enforcement officers experienced in controlled substance smuggling
 9 investigations, and all the facts and opinions set forth in this affidavit, I submit the
10 following:
11               a.      Drug smugglers will use cellular telephones because they are mobile and
12      they have instant access to telephone calls, text, WhatsApp and other texting
13      applications, the internet, video, social networking sites, and voice messages;
14               b.      Drug smugglers will use WhatsApp and other encrypted texting
15      applications on cellular telephones to communicate because they believe that these
16      services insulate their communications from law enforcement;
17               c.      Drug smugglers will use cellular telephones because they are able to
18      actively monitor the progress of their illegal cargo while the conveyance is in transit.
19               d.      Drug smugglers and their accomplices will use cellular telephones because
20      they can easily arrange and/or determine what time their illegal cargo will arrive at
21      predetermined locations.
22               e.      Drug smugglers will use cellular telephones to direct drivers to
23      synchronize an exact drop off and/or pick up time of their illegal cargo.
24               f.      Drug smugglers will use cellular telephones to notify or warn their
25      accomplices oflaw enforcement activity including the presence and location of marked
26      and unmarked units, as well as the operational status of Border Patrol checkpoints.
27
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                                                   3
28   SEARCH WARRANT
       Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.5 Page 5 of 12




 1               g.      Drug smugglers will use cellular telephones to communicate with each
 2      other regarding payment and other financial arrangements relating to the transportation
 3      of their illegal cargo.
 4         11.        The facts set forth in this affidavit are based on my own personal knowledge;
 5 knowledge obtained from other individuals during my participation in this investigation,
 6 including other law enforcement officers; interviews; my review of documents related to
 7 this investigation; communications with others who have personal knowledge of the events
 8 and circumstances described herein; conversations with other agents experienced in
 9 controlled substance investigations, and information gained through my training and
10 experience. All the dates, times, and amounts listed in this affidavit are approximate.
11 Because this affidavit is submitted for the limited purpose of establishing probable cause
12 in support of the application for search warrants, it does not set forth each and every fact
13 that I or others have learned during the course of this investigation.
14                           FACTS SUPPORTING PROBABLE CAUSE
15         12.        On or about October 25, 2018, at approximately 6:10 p.m., Jose RAYA
16 attempted to enter the United States from the Republic of Mexico through the vehicle lanes
17 at the Otay Mesa, California Port of Entry (POE). RAYA was the driver, registered owner,
18 and sole occupant of a 2003 Ford F-150 bearing California license plate 96558J2.
19         13.        Anti-Terrorism and Contraband Enforcement Team (A-TCET) officer Tan
20 was conducting roving operations and targeted RAY A's vehicle. He utilized a K9 l OB on
21 the spare tire and it showed high readings. A-TCET officer Tan asked Defendant where
22 he was going and if he had anything to declare. RAYA stated he was going to San Diego

23 airport to pick up his daughter who was flying from Sacramento. A-TCET officer Tan
24 asked RAYA who owned the truck and he responded that he bought the truck a year ago.
     Officer Tan requested the assistance of a K9 to screen the vehicle. Canine Enforcement
25
     Officer Lee searched the vehicle in with the assistance of a Narcotics/Human Detection
26
     Dog (NHDD). The NHDD alerted to a trained odor to the spare tire which was mounted
27                                        4
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR
28   SEARCH WARRANT
        Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.6 Page 6 of 12




 1 up underneath the bed of the pickup truck. The vehicle was referred to the secondary
 2 inspection lot for further inspection.
 3         14.   The vehicle was driven through the Z-portal X-ray machine and CBPO
 4 Rodriguez noticed anomalies in the spare tire. CBPO Bryan-Fiamengo conducted the
 5 secondary inspection of the vehicle and found twenty-six (26) packages hidden inside the
 6 spare tire. CBPO Bryan-Fiamengo probed a random package and extracted a substance
 7 which field tested positive for heroin.     A total of one (1) packages of heroin were
 8 discovered with a total weight of 1.60 kgs (3.52 pounds). The remaining twenty-five
 9 packages contained a white crystalized substance which field-tested positive for
10 methamphetamine with a total weight of 16.80 kgs (36.96 pounds). In addition, CBPO
11 Bryan-Fiamengo discovered non-factory compartments in the vehicle's rear seats under
12 the upholstery.
13         15.   Officers placed RAYA under arrest for violating Title 21 United States Code,
14 Sections 952 and 960, Unlawful Importation of a Controlled Substance. At the time of his
15 arrest, RAYA was in possession of the TARGET TELEPHONE and $5,022 in currency.
16 The CBPOs seized TARGET TELEPHONE and currency from RA YA. No prior attempts
17 to download the contents of the TARGET TELEPHONE were made.
18         16.   A two-count Information filed in the Southern District of California in case
19 number 18-CR-5105-BAS charged RAYA with importation of methamphetamine and
20 heroin in violation of Title 21, United States Code sections 952 and 960. A continued
21 motion hearing in that case is set for March 25, 2019, in front of the Honorable Cynthia
22 Bashant.
23         17.   A copy of the California DMV registration found in the vehicle after RA YA's
24 arrest indicates that the 2003 Ford F-150 was registered to RA YA and the registration was
25 valid from February 27, 2018, through February 28, 2019. According to RA YA's border
26 crossing history, RA YA first crossed in the 2003 Ford F-150 where methamphetamine and

27
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                                               5
28   SEARCH WARRANT
       Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.7 Page 7 of 12




 1 heroin were found on February 27, 2018. RAYA had approximately forty (40) border
 2 crossings in the 2003 Ford F-150 prior to his arrest on October 25, 2018.
 3         18.   Based upon my experience and investigation in this case, I believe that
 4 RAYA, as well as other persons as yet unknown, were involved in an on-going conspiracy
 5 to import methamphetamine, heroin, or some prohibited narcotics.              Based on my
 6 experience investigating narcotics smugglers, I also believe that RAYA may have used the
 7 TARGET TELEPHONE to coordinate with co-conspirators regarding the importation and
 8 delivery of the methamphetamine and heroin, and to otherwise further this conspiracy both
 9 inside and outside the United States. I also know that recent calls made and received,
1O telephone numbers, contact names, electronic mail (email) addresses, appointment dates,
11 text messages, messages sent via texting applications such as WhatsApp, email messages,
12 messages and posts from social networking sites like Facebook, photographs, videos, and
13 other digital information are stored in the memory of cellular telephones which identify
14 other persons involved in narcotics trafficking activities.
15         19.    Based upon my experience and training, consultation with other law
16 enforcement officers experienced in narcotics trafficking investigations, and all the facts
17 and opinions set forth in this affidavit, I believe that information relevant to the narcotics
18 smuggling activities of RAYA, and his co-conspirators, such as telephone numbers, made
19 and received calls, contact names, electronic mail (email) addresses, appointment dates,
20 email messages, text messages, messages from texting applications like WhatsApp,
21 messages and posts from social networking sites like Facebook, photographs, videos, and
22 other digital information are stored in the memory of the cellular telephone described
23 herein. Because the TARGET TELEPHONE has been in the custody of HSI since the date
24 of RAYA's arrest, I believe that this information continues to be stored on the TARGET
25 TELEPHONE.
26         20.   Drug trafficking conspiracies require intricate planning and coordination.
27
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR    6
28   SEARCH WARRANT
        Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.8 Page 8 of 12




 1 This often occurs days, weeks, or even months prior to the actual importation of the drugs
 2 into the United States. Co-conspirators communicate with one another in efforts to ensure
 3 success in getting their valuable cargo to its destination within the United States. In this
 4 case, evidence supports that probable cause exists to search the TARGET TELEPHONE
 5 for information dating back to February 27, 2018.          This is based upon a review of
 6 Defendants' crossing history and DMV records.
 7                                SEARCH METHODOLOGY
 8         21.     It is not possible to determine, merely by knowing the cellular telephone's
 9 make, model and serial number, the nature and types of services to which the device is
1O subscribed and the nature of the data stored on the device. Cellular devices today can be
11 simple cellular telephones and text message devices, can include cameras, can serve as
12 personal digital assistants and have functions such as calendars and full address books and
13 can be mini-computers allowing for electronic mail services, web services and rudimentary
14 word processing. An increasing number of cellular service providers now allow for their
15 subscribers to access their device over the internet and remotely destroy all of the data
16 contained on the device. For that reason, the device may only be powered in a secure
17 environment or, if possible, started in "flight mode" which disables access to the network.
18 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
19 equivalents and store information in volatile memory within the device or in memory cards
20 inserted into the device. Current technology provides some solutions for acquiring some
21 of the data stored in some cellular telephone models using forensic hardware and software.
22 Even if some of the stored information on the device may be acquired forensically, not all
23 of the data subject to seizure may be so acquired. For devices that are not subject to
24 forensic data acquisition or that have potentially relevant data stored that is not subject to
25 such acquisition, the examiner must inspect the device manually and record the process
26 and the results using digital photography. This process is time and labor intensive and may
27
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR    7
28   SEARCH WARRANT
        Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.9 Page 9 of 12




 1 take weeks or longer.
 2         22.   Following the issuance of this warrant, I will collect the subject cellular
 3 telephone and subject it to analysis. All forensic analysis of the data contained within the
 4 telephone and its memory cards will employ search protocols directed exclusively to the
 5 identification and extraction of data within the scope of this warrant.
 6         23.   Based on the foregoing, identifying and extracting data subject to seizure
 7 pursuant to this warrant may require a range of data analysis techniques, including manual
 8 review, and, consequently, may take weeks or months. The personnel conducting the
 9 identification and extraction of data will complete the analysis within ninety (90) days of
1O the date the warrant is signed, absent further application to this court.
11                                        CONCLUSION
12         24.   Based on all of the facts and circumstances described above, there is probable
13 cause to believe that RA YA used the TARGET TELEPHONE to facilitate the offense of
14 importing methamphetamine, heroin or other federally-controlled substances.             The
15 TARGET TELEPHONE was likely used to facilitate the offenses by transmitting and
16 storing data, which constitutes evidence of violations of Title 21, United States Code,
17 Sections 952 and 960.
18         25.   There is also probable cause exists to believe that evidence and
19 instrumentalities of illegal activity committed by RAYA continues to exist on the
20 TARGET TELEPHONE.
21         26.   Based upon my experience and training, consultation with other agents in
22 narcotics investigations, consultation with other sources of information, and the facts set
23 forth herein, I know that the items to be seized set forth in Attachment B (incorporated
24 herein) are likely to be found in the property to be searched described in Attachment A
25 (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
26 authorizing me, a Special Agent with Homeland Security Investigations, or another federal
27
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR    8
28   SEARCH WARRANT
       Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.10 Page 10 of 12




 1 law enforcement agent specially trained in digital evidence recovery, to search the items
 2 described in Attachment A, and seize the items listed in Attachment B.
 3
 4
                                                         HSI Special Agent
 5
 6 Subscribed and sworn to before me this      JY day of March, 2019.
 7
                                                             j) f?f/ f!\1li
                                                                        I
 8
 9
                                                         H~~~n                        -
                                                         United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     AFFIDAVIT IN SUPPORT OF APPLICATION FOR      9
28   SEARCH WARRANT
       Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.11 Page 11 of 12
                                  ATTACHMENT A

                             PROPERTY TO BE SEARCHED

      one Samsung cellular phone, Model Number SM-J327Tl
      IMEi: 359214/09/116195/4
      FCC ID: A3LSMJ327T

      ("TARGET TELEPHONE")

       currently in the possession of the Department of Homeland Security, Homeland Security
Investigations, 880 Front Street, Suite 3200, San Diego, CA 92101 (Seized Property Vault).
        Case 3:19-mj-01044-MDD Document 1 Filed 03/14/19 PageID.12 Page 12 of 12

                                       ATTACHMENT B
                                     ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the cellular/mobile telephone for evidence described below.
The seizure and search of the cellular/mobile telephone shall follow the search methodology
described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various third-
party applications, photographs, audio files, videos, and location data, for the period of February
27, 2018, up to and including October 25, 2018:

   a.     tending to indicate efforts to import methamphetamine, heroin, or some other federally
          controlled substance from Mexico into the United States, or possess and/or transport
          with the intent to distribute federally controlled substances within the United States;

   b.     tending to identify accounts, facilities, storage devices, and/or services-such as email
          addresses, IP addresses, and phone numbers-used to facilitate the importation of
          methamphetamine, heroin, or some other federally controlled substance from Mexico
          into the United States, or possession and/or transportation with the intent to distribute
          federally controlled substances within the United States;

   c.     tending to identify co-conspirators, criminal associates, or others involved in
          importation of methamphetamine, heroin, or some other federally controlled substance
          from Mexico into the United States, or possession and/or transportation with the intent
          to distribute federally controlled substances within the United States;

   d.     tending to identify travel to or presence at locations involved in the importation of
          methmnphetarnine, heroin, or some other federally controlled substance from Mexico
          into the United States, or possession and/or transportation with the intent to distribute
          federally controlled substance within the United States, such as stash houses, load
          houses, or delivery points;

   e.     tending to identify the user of, or persons with control over or access to, the subject
          telephone; and/or

   f.     tending to place in context, identify the creator or recipient of, or establish the time of
          creation or receipt of communications, records, or data involved in the activities
          described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
